Citation Nr: 1740835	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-00 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for atrial fibrillation.

2.  Entitlement to special monthly pension.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes.

4.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted.

5.  Entitlement to service connection for peripheral vascular disease (PVD), left lower extremity, to include as secondary to service-connected diabetes mellitus, type II (diabetes) or coronary artery disease (CAD).

6.  Entitlement to service connection for PVD, right lower extremity, to include as secondary to service-connected diabetes or CAD.

7.  Entitlement to service connection for peripheral neuropathy, left lower extremity, to include as secondary to service-connected diabetes.

8.  Entitlement to service connection for peripheral neuropathy, right lower extremity, to include as secondary to service-connected diabetes.

9.  Entitlement to service connection for peripheral neuropathy, left upper extremity, to include as secondary to service-connected diabetes.

10.  Entitlement to service connection peripheral neuropathy, right upper extremity, to include as secondary to service-connected diabetes.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel





INTRODUCTION

The Veteran served on active duty from June 1963 to June 1966, to include service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing. A transcript of the proceeding is associated with the electronic claims file.

The issues of entitlement to service connection for PVD in the bilateral lower extremities, entitlement to service connection for peripheral neuropathy in the bilateral lower extremities, entitlement to service connection for peripheral neuropathy in the bilateral upper extremities and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2017, at his hearing before the Board and prior to the promulgation of a decision in this appeal, the Veteran requested to withdraw his appeal as to entitlement to an initial evaluation in excess of 10 percent for atrial fibrillation, entitlement to special monthly pension and entitlement to service connection for hypertension.

2.  An April 2010 rating decision denied a claim for service connection for bilateral hearing loss; the Veteran did not appeal the decision and new and material evidence was not submitted within the one year appeal period; evidence associated with the record since the April 2010 decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.

3.  Bilateral hearing loss did not have its onset during service or within one year of discharge from service and has not been shown to be the result of disease or injury incurred during service, to include in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issues of entitlement to an initial evaluation in excess of 10 percent for atrial fibrillation, entitlement to special monthly pension and entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The April 2010 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2009).   

3.  New and material evidence has been received and the claim seeking service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdraw of Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

In May 2017, prior to the promulgation of a decision by the Board in this case, the Veteran requested to withdraw his appeal as to entitlement to an initial evaluation in excess of 10 percent for atrial fibrillation, entitlement to special monthly pension and entitlement to service connection for hypertension before the undersigned at a Travel Board hearing.  This request was reduced to writing in the hearing transcript on record.  See pg. 2 of the transcript.  There remains no allegation of error of fact or law for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed.

II.  New and Material Evidence

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to         that claim.  38 U.S.C.A. § 5108. 

The Board notes that, regardless of the determination reached by the RO with respect to whether new and material evidence has been received, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claims. See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

New evidence is defined as existing evidence not previously submitted to       agency decision makers.  Material evidence means evidence that, by itself or    when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable probability of substantiating the claim. 38 C.F.R. § 3.156(a).  New and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1993).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, the Veteran filed a claim for service connection for bilateral hearing loss in March 2009.  The claim was denied in an April 2010 rating decision.  The Veteran did not timely appeal the denial, nor did he submit new and material evidence within one year of that decision; therefore, it is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2009).   

The RO denied service connection for bilateral hearing loss because there was no evidence that the Veteran was diagnosed with hearing loss as a result of military service, to include noise exposure.  In addition, the evidence did not support a finding that hearing loss manifested to a compensable degree within one year of military discharge.

Evidence received since the April 2010 rating decision includes a July 2015 VA examination showing worsening hearing loss that qualifies as a disability for VA purposes in both ears and the Veteran's lay statements at his hearing before the Board that he was using heavy weapons during service without hearing protection.

This evidence is "new," as it was not previously submitted to agency decision makers.  The evidence is also "material" as the evidence relates to the presence of a current disability and a possible in-service cause.  The evidence relates to unestablished facts necessary to substantiate the claim for compensation for bilateral hearing loss.  Accordingly, the claim for entitlement to service connection for bilateral hearing loss is reopened.  




III. Service Connection for Bilateral Hearing Loss

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and organic disease of the nervous system such as sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Generally, in order to prove service connection, there must be evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
Here, the Veteran asserts that exposure to heavy weapon fire while serving in Vietnam caused his current bilateral hearing loss.

Service treatment records are negative for any complaints of, diagnosis of, or treatment for bilateral hearing loss.  On his report of medical history in connection with his June 1966 separation examination, the Veteran denied having had hearing loss.

In a Disability Report conducted for the purpose of an application for Social Security disability benefits in December 2006, the Veteran's ears were noted to be normal and there was no indication that he was experiencing hearing loss.

The Veteran filed a claim for service connection in March 2009 and underwent a VA examination in March 2010.  He indicated feeling his hearing was pretty good and he only noticed minor problems at times.  He reported a positive noise history in the service from artillery and small arms fire and denied civilian noise exposure.

An audiogram reflected pure tone decibels as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
       0
5
15
45
35
Left Ear
0
0
15
60
55

Speech recognition scores were 98 percent in the right ear and 94 percent in the ear.  The examiner recognized an asymmetric high-frequency sensorineural hearing loss with normal word understanding ability.  The examiner explained that hearing loss due to acoustic trauma or high noise exposure occurred at the time of the exposure and was not delayed in onset.  Therefore, it is more likely than not that the currently noted hearing loss was not attributable to in-service noise exposure.

In July 2015, the Veteran underwent an additional VA examination.  His hearing loss had significantly worsened.  An audiogram reflected pure tone decibels as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
       60
90
90
90
95
Left Ear
10
15
30
55
55

Speech recognition scores were 0 percent in the right ear and 96 percent in the left ear.  The examiner reviewed the claims file and noted that comparison of an audiogram from June 1963 near the time of enlistment with a separation audiogram dated in June 1966 showed hearing remained within normal limits bilaterally with no changes over the course of service.  She explained that the Institute of Medicine released a landmark study on military noise exposure in September 2005 that was commissioned by Congress and stated that "there is no scientific basis for delayed or late onset noise-induced hearing loss . . ." and in "cases where there were entrance and separation audiograms and such tests were normal, there was no scientific basis for concluding that hearing loss that develops 20 or 30 years later is causally related to military service."  The examiner concluded that the study demonstrated that in this case, there was no evidence to suggest the Veteran's hearing would be impacted later in life because of the noise events he experienced in service.

In May 2017, the Veteran testified at a Board hearing.  He indicated he began to notice hearing loss in 2002 and that he fired heavy weapons all through service which he believed attributed to his current loss of hearing.

Upon review of the evidence, the Board finds that the Veteran's assertions of exposure to noise during service are credible and consistent with the circumstances and conditions of his service.  In addition, the above-cited medical evidence of record reflects that the Veteran currently has a hearing loss disability for VA purposes.  However, the evidence is against finding a nexus between the Veteran's current hearing disability and his military service.

The Board recognizes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The existence of credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In this case, there is no sound medical basis upon which to attribute the post-service findings to in-service exposure to noise.  Specifically, although the medical evidence does not reflect this, the earliest evidence of hearing loss, by the Veteran's own admission, was perhaps in 2002, a period of at least 36 years after separation from service.  The preponderance of the evidence is not in support of a finding that hearing loss with onset over 3 decades after in-service noise exposure is related to that exposure.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service).  Although the Veteran can be considered to have had an in-service injury, specifically exposure to excessive noise, and he has a current disability, there is no competent link that provides a nexus between the in-service noise exposure and the hearing loss the Veteran began to experience more than 30 years thereafter.  As such, service connection must be denied.

The only evidence in favor of the claim consists of the lay statements by the Veteran that he believes his hearing loss is related to noise exposure in the 1960s.  The Board notes that a veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While the Veteran may be competent to report symptoms of a disorder, he is not competent to provide a medical nexus opinion regarding the etiology of his hearing loss or to determine a diagnosis of hearing loss disability, as these are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran has not been shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter such as whether hearing loss is related to noise exposure 3 to 4 decades prior to diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As noted above, the Veteran's lay statements place the onset of hearing loss decades after his discharge from service.  This is consistent with his report of no hearing loss at separation from the military.  Ultimately, the most probative evidence in this case is the adverse opinion of the VA examiners as the opinions were made after examination and testing and with consideration of the relevant history, including the Veteran's contentions.  
 
In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).













      (CONTINUED ON NEXT PAGE)
ORDER

The claim for entitlement to an initial rating in excess of 10 percent for atrial fibrillation is dismissed.

The claim for entitlement to special monthly pension is dismissed.

The claim for entitlement to service connection for hypertension, to include as secondary to service-connected diabetes, is dismissed.

New and material evidence having been received, the claim for entitlement to service connection for bilateral hearing loss is reopened, and to that extent only the appeal is granted.

Service connection for bilateral hearing loss is denied.


REMAND

The Board regrets additional delay, but finds that further development to fully satisfy the duty to assist is necessary prior to final adjudication of the remainder of the Veteran's claims.

In regard to his claim for service connection for lower extremity PVD, the record contains varying medical opinions none of which the Board finds to be suitably probative.

By way of background, the evidence reflects the Veteran's PVD was diagnosed around the time of his coronary artery bypass graft procedure in May 1999.  Thereafter, he had two surgeries, to include a right common femoral arterial endarterectomy in November 2005 and stent placement in the left lower extremity also in 2005.  At an examination in April 2009, the Veteran indicated the procedures did not help and he felt his condition had remained the same since that time. The examiner opined that because PVD was diagnosed several years prior to diagnosis of diabetes in 2006, it was less likely as not to have been caused by the diabetes, but it was at least as likely as not that diabetes aggravated the condition as diabetes is a risk factor for arterial sclerosis, which causes PVD.

In March 2010, the Veteran underwent a VA examination in connection with a claim of entitlement to special monthly compensation based on the need for aid and attendance or housebound status.  This included a review and reexamination of evidence regarding the history of the Veteran's diabetes and PVD.  Based partially on the indication in April 2009 that PVD had remained stable since the time of the diabetes diagnosis, the examiner opined there was currently insufficient evidence that diabetes, diagnosed years after the PVD, permanently aggravated the PVD.

In April 2010, these inconsistent opinions were reviewed by a Physician's Assistant who was asked to review the medical records again and determine whether in light of specific medical information about the Veteran's PVD, the opinion provided in March 2010 was intended to replace the one given in April 2009.  It was determined that upon review of the evidence of record and re-examination of the Veteran, the examiner, Dr. L., had changed her opinion based on evidence specific to the Veteran's case and that the March 2010 opinion was meant to replace the more general opinion given in April 2009. 

In June 2011, Dr. S-C., the Veteran's private heart doctor, completed a narrative report in which he noted the Veteran had "a long-standing history of hypertension and dyslipidemia, as well as diabetes, which is clearly related to peripheral vascular disease, mainly below the knee disease, and claudication."  The Board notes that the Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  While Dr. S-C. provided a nexus opinion, the examiner simply provided a conclusion without a supporting explanation.  Therefore, the Board finds the opinion, which lacks a rationale for its conclusion, is not probative.  For this reason, it cannot be relied upon to grant service connection.

In October 2012, the Veteran underwent an additional VA examination.  It was noted the Veteran had a repeat angioplasty on the left leg in February 2012.  Following review of the records and examination of the Veteran, the examiner indicated PVD was quite severe and preceded the onset of diabetes which had been well-controlled.  Given that the diabetes was well controlled and of recent onset, the examiner concluded that it was unlikely diabetes (or CAD) caused or aggravated the PVD.  A specific rationale regarding CAD was not provided.  

In October 2016, the Veteran's representative asked a doctor to evaluate the Veteran's medical records and draft a report regarding his impairment and ability to work.  The doctor also addressed PVD and its possible relationship to the Veteran's service-connected disabilities.  He indicated a belief that if the Veteran was suffering from diabetes, it increased the chances of PVD and that CAD, for which the Veteran had been granted service connection in 2011, is occlusion of the arteries of the heart and that such would support a conclusion of occlusion of the arteries in other arteries in other parts of the body.  Based on this, he opined the Veteran's PVD was at least as likely as not aggravated by his service-connected diabetes and CAD.  Again, the Board finds that this conclusion is not based on evidence specifically regarding the Veteran's medical condition and whether in his particular case, CAD and/or diabetes had actually permanently aggravated his PVD.  As such, the opinion cannot be relied upon to grant service connection.

At the May 2017 hearing before the Board, the Veteran's representative continued to argue that the Veteran's PVD was being aggravated by his service-connected disabilities, to include diabetes and CAD.  He noted a report in September 2005 showing stenosis in the legs of less than 10 percent and a report dated in April 2014 showing stenosis of 25 to 50 percent.

Overall, the Board finds that the record lacks an adequate opinion regarding the relationship between the Veteran's service-connected CAD and his PVD.  There is indication in the records that the Veteran was diagnosed with PVD around the time he was having significant heart problems and that heart disease can cause occlusion in the arteries, to include the lower extremities.  In addition, there is evidence that the Veteran's PVD has been worsening in recent years since his last VA examination nearly 5 years ago.  To provide the Veteran every opportunity, the Board finds it appropriate to remand the claim for an additional VA examination in which a medical examiner is asked to provide additional opinions regarding a possible relationship between PVD and the Veteran's service-connected disabilities, to include diabetes and CAD.

Regarding the Veteran's claims for service connection for peripheral neuropathy in the lower and upper extremities, the claims were originally denied because the medical evidence did not indicate he had been diagnosed with the disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 1131.  More recent evidence indicates the Veteran may have been diagnosed with neuropathy related to his diabetes.  See July 18, 2016 Cardiology Office Clinic Note (indicating the Veteran's reported history of diabetic peripheral neuropathy).  The record is unclear as to which extremities are affected by neuropathy.  As such, the Board finds it appropriate to remand the claims for a VA examination to address whether the Veteran does, in fact, have upper and/or lower extremity peripheral neuropathy and whether such disability is at least as likely as not related to his service-connected diabetes.

The issue of entitlement to TDIU is inextricably intertwined with the claims for service connection for PVD and peripheral neuropathy given indication that the Veteran's employability is affected by disability in his lower extremities.  Thus, the claim must be remanded for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).

Additionally, on remand, all outstanding treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Associate all updated VA treatment records with the electronic claims file.

2.  Schedule the Veteran for a VA examination with an appropriate medical professional regarding his lower extremity peripheral vascular disease (PVD).  

Following review of the claims file and examination of the Veteran, the examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's PVD was (1) caused or (2) aggravated beyond its natural progression by his service-connected CAD and/or his service-connected diabetes mellitus, type II.  Opinions as to causation and aggravation must be rendered.

If aggravation is found the examiner must identify the baseline level of severity prior to aggravation or the severity at the first point it is ascertainable after the aggravation began.  

The examiner should explain the medical basis for any conclusions reached, citing to supporting factual data and medical literature, as appropriate.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  Schedule the Veteran for a VA examination with an appropriate medical professional regarding the current nature and etiology of any currently diagnosed peripheral neuropathy in the bilateral lower and/or upper extremities.

Any diagnostic tests deemed appropriate should be conducted and the examiner should indicate whether the Veteran currently has peripheral neuropathy in the lower and/or upper extremities.

Following review of the claims file and examination of the Veteran, the examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's peripheral neuropathy in the lower and/or upper extremities was (1) caused or (2) aggravated beyond its natural progression by his service-connected diabetes mellitus, type II.  Opinions as to causation and aggravation must be rendered.

If aggravation is found the examiner must identify the baseline level of severity prior to aggravation or the severity at the first point it is ascertainable after the aggravation began.  

The examiner should explain the medical basis for any conclusions reached, citing to supporting factual data and medical literature, as appropriate.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

4. When the development requested has been completed, readjudicate the Veteran's claims, to include consideration of entitlement to a TDIU.  If the benefits sought on appeal are not granted, furnish the Veteran and his representative with a supplemental statement of the case and provide the Veteran with an opportunity to respond in accordance with applicable statutes and regulations.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


